DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/EP2017/077441 filed 10/26/2017.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Response to Arguments/Amendments
4.	Regarding the 35 U.S.C. §112(b) rejection of claims 25 – 35 and 40 (see section 7 of the Office Action dated 03/11/2022), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the Applicant’s arguments addressing the prior art rejection (see pp. 8 - 9 of Applicant’s Remarks dated 06/10/2022); the arguments have been fully considered but are moot because the arguments do not apply to the set of references being used in the current rejection.

EXAMINER’S NOTE
6.	In the discussion of the prior art rejection in the Applicant’s Remarks dated 06/10/2022, the Applicant states that the independent claims have been amended to incorporate subject matter relating to MIMO transmission. The Examiner notes that this is the case for independent claims 24 and 39; however, the remaining independent claim (claim 43) has not been amended. The claims were examined as filed, but the Examiner wishes to point out that if the Applicant had intended to amend all of the independent claims, that did not occur.
Claim Objections
7.	Claims 25 – 35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claim(s) 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhardt (WO 2016050305 A1).

Regarding claim 43, Reinhardt discloses: a non-transitory computer readable medium having stored thereon instructions that, when executed by a computing device (memory with code; see p. 24 lines 24 – 28), cause the computing device to perform at least the following: 
selecting a set of one or more active beams for a subset of a plurality of subcells from beams produced by an antenna array of an access node (each subsector (i.e. cell) has at least one beam; see p. 11 lines 1 – 7; antenna array; see p. 12 lines 24 – 29) wherein the one or more active beams are spatially orthogonal (beams are spatially orthogonal; see p. 11 lines 14 - 15; the Examiner also points out that the claims cover the case in which a single beam is selected, in which case the spatially orthogonal requirement is trivially satisfied)
performing time-scheduling for the cell in common (TD scheduling is done using legacy process (i.e. not per-beam, in common); see p. 14 lines 1 – 11 and Fig. 5); and 
performing, in parallel, frequency-scheduling separately for the subset of subcells for transmission using a corresponding beam of the set of one or more active beams (for each of the beams, a separate FD scheduler is executed (i.e. FD scheduling is done separately and in parallel); see p. 13 line 6 – p. 14 line 11 and Fig. 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 24 and 36 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (WO 2016050305 A1) in view of Foo (US 20160352012 A1).

Regarding claim 24, Reinhardt discloses subject matter relating to TDM/FDM amongst beams. Specifically, Reinhardt discloses a method for performing in an access node (eNB; see p. 25 lines 31 – 36) time- and frequency scheduling (time and frequency scheduling; see p. 13 line 5 – p. 14 line 11) for a cell comprising a plurality of subcells (multiple beams per cell (i.e. subcell beams); see p. 11 and e.g. Figs 2 and 10) and a plurality of terminals (multiple UEs; see p. 13 lines 5 – 15 and Fig. 10), the method comprising: 
selecting a set of one or more active beams for a subset of the plurality of subcells from beams produced by an antenna array of the access node (each subsector (i.e. subcell) has at least one beam; see p. 11 lines 1 – 7; antenna array; see p. 12 lines 24 – 29) wherein the one or more active beams are spatially orthogonal (beams are spatially orthogonal; see p. 11 lines 14 - 15; the Examiner also points out that the claims cover the case in which a single beam is selected, in which case the spatially orthogonal requirement is trivially satisfied)
performing time-scheduling for the plurality of subcells in common (TD scheduling is done using legacy process (i.e. not per-beam, in common); see p. 14 lines 1 – 11 and Fig. 5); and 
performing, in parallel, frequency-scheduling separately for the subset of subcells for transmission using a corresponding beam of the set of one or more active beams (for each of the beams, a separate FD scheduler is executed (i.e. FD scheduling is done separately and in parallel); see p. 13 line 6 – p. 14 line 11 and Fig. 5)
Reinhardt does not explicitly disclose “wherein the access node is configured to use multi-user multiple-input multiple-output to communicate with the plurality of terminal devices simultaneously”, although Reinhardt does mention MIMO.

Foo discloses subject matter relating to MIMO. Specifically, Foo discloses:
wherein the access node is configured to use multi-user multiple-input multiple-output to communicate with the plurality of terminal devices simultaneously (AP with MIMO array communicates with terminals; see paragraph [0046 and Fig. 2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Reinhardt with Foo by incorporating MIMO into Reinhard. One of ordinary skill in the art would have found it obvious to do so, as MIMO is a well known technique for improving throughput. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 36, Reinhardt and Foo teach the subject matter of the parent claim(s), as noted above. Reinhardt further discloses:
wherein the time-scheduling is performed by a time-domain scheduler and the frequency-scheduling is performed by a plurality of parallel frequency-domain schedulers (TD scheduling is performed in a single scheduler process and FD scheduling is performed by multiple schedulers, and in parallel; see p. 13 line 6 – p. 14 line 11 and Fig. 5 n.b. the number of parallel boxes (i.e. schedulers) for the FD scheduling and the single box for TD scheduling)

Regarding claim 37, Reinhardt and Foo teach the subject matter of the parent claim(s), as noted above. Reinhardt further discloses:
wherein the number of the plurality of parallel frequency-domain schedulers is equal to the number of the plurality of subcells of the cell (per beam FD scheduling; see p. 13 line 6 – p. 14 line 11 and Fig. 5 n.b. 3 number of parallel boxes for the standard case of M=3 beams/cell)

Regarding claim 38, Reinhardt and Foo teach the subject matter of the parent claim(s), as noted above. Reinhardt further discloses:
wherein the access node is configured for multiple-input and multiple-output, MIMO, operation and the antenna array is a MIMO antenna array (antenna array; see p. 12 lines 24 – 29; MIMO; see p. 11 line 19; the Examiner notes that antenna arrays in MIMO devices are MIMO antenna arrays)

Regarding claim 39, Reinhardt discloses: an apparatus (eNB; see p. 23 lines 29 – 34) comprising: 
at least one processor (processor; see p. 24 lines 24 – 28), and 
at least one memory comprising a computer program code (memory with code; see p. 24 lines 24 – 28), wherein the at least one processor, the memory, and the computer program code are configured to 
select a set of one or more active beams for a subset of a plurality of subcells within a cell from beams produced by an antenna array of an access node (each subsector (i.e. cell) has at least one beam; see p. 11 lines 1 – 7; antenna array; see p. 12 lines 24 – 29) wherein the one or more active beams are spatially orthogonal (beams are spatially orthogonal; see p. 11 lines 14 - 15; the Examiner also points out that the claims cover the case in which a single beam is selected, in which case the spatially orthogonal requirement is trivially satisfied)
perform time-scheduling for the plurality of subcells in common (TD scheduling is done using legacy process (i.e. not per-beam, in common); see p. 14 lines 1 – 11 and Fig. 5); and 
perform, in parallel, frequency-scheduling separately for the subset of subcells for transmission using corresponding beams of the set of the one or more active beams (for each of the beams, a separate FD scheduler is executed (i.e. FD scheduling is done separately and in parallel); see p. 13 line 6 – p. 14 line 11 and Fig. 5)
Reinhardt does not explicitly disclose “wherein the access node is configured to use multi-user multiple-input multiple-output to communicate with the plurality of terminal devices simultaneously”, although Reinhardt does mention MIMO.

Foo discloses subject matter relating to MIMO. Specifically, Foo discloses:
wherein the access node is configured to use multi-user multiple-input multiple-output to communicate with the plurality of terminal devices simultaneously (AP with MIMO array communicates with terminals; see paragraph [0046 and Fig. 2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Reinhardt with Foo by incorporating MIMO into Reinhard. One of ordinary skill in the art would have found it obvious to do so, as MIMO is a well known technique for improving throughput. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
10.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (WO 2016050305 A1) in view of Foo (US 20160352012 A1) and in further view of Nekovee (US 20160353467 A1)

Regarding claim 41, Reinhardt and Foo teach the subject matter of the parent claim(s), as noted above. Reinhardt further discloses repeating the steps (see above), but does not disclose doing so with the use of a timer.
Nekovee discloses subject matter relating to beam scheduling. Specifically, Nekovee discloses scheduling based on randomized timers (see paragraph [0065]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Reinhardt with Nekovee by scheduling based on random timers, as disclosed by Nekovee, which would result in the claimed first and second timers with different lengths. One of ordinary skill in the art would have found it obvious to do so, as this is just doing what Reinhardt already does, on a particular schedule, and may allow for better allocation of resources. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
	
11.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (WO 2016050305 A1) in view of Foo (US 20160352012 A1) and in further view of Wu (US 20190124490 A1)

Regarding claim 42, Reinhardt discloses the subject matter of the parent claim(s), as noted above. Reinhardt further discloses:
wherein the at least one processor comprises a processor configured to perform time-scheduling and two or more processors configured to perform frequency-scheduling in parallel (TD scheduling and FD scheduling in parallel; see p. 13 line 6 – p. 14 line 11 and Fig. 5; processor; see p. 24 lines 24 – 28))
Reinhardt does not explicitly disclose two or more processors in parallel for FD scheduling. 

Wu discloses subject matter relating to scheduling. Specifically, Wu discloses a scheduler and processors (see paragraphs [0033] and [0037] and Fig. 2 element 246) and that the particular hardware makeup of the system is fluid, and can be supplied by any reasonable hardware setup (see paragraphs [0107 – 0109]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Reinhardt with Wu by incorporating the idea of using two or more processors for FD scheduling in parallel. One of ordinary skill in the art would have found it obvious to do so, as it is well known to use multiple processors to split tasks in parallel, and would speed the process of scheduling up.

Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) Kim - US 20210105851 A1 - MIMO
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464